Appellant was prosecuted and convicted of the offense of unlawfully carrying a pistol.
The statement of facts which accompanies the record bears no file marks, and does not show when it was filed in the trial court, and under such circumstances we are not authorized to consider it. Yet, we have read it and we feel constrained to say that the trial court was fully authorized to adjudge appellant guilty of the offense charged. A jury was waived and the issue submitted to the court, and if we considered the statement of facts it would authorize the court to arrive at the conclusion at which he did arrive — that appellant was guilty of the offense charged.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        January 14, 1914.